 1                                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   James P. Mulay,                              CV 20-690 PA (JCx)

12                Plaintiff,                      JUDGMENT
13         v.
14   FCA US, LLC,
15                Defendants.
16
17
18         Pursuant to the Court’s March 18, 2020 Minute Order dismissing this action for
19   failure to comply with the Court’s Order Setting Scheduling Conference,
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22         IT IS SO ORDERED.
23
24   DATED: March 19, 2020                           _________________________________
                                                                Percy Anderson
25                                                     UNITED STATES DISTRICT JUDGE
26
27
28
